Case 1:16-cv-00671-RM-NRN Document 296-12 Filed 05/10/19 USDC Colorado Page 1 of 3




       EXHIBIT 12
      Case 1:16-cv-00671-RM-NRN Document 296-12 Filed 05/10/19 USDC Colorado Page 2 of 3
DocuSign Envelope ID: EB049E32-B813-432E-B7A2-1E537D0ED0D4




                                            DECLARATION OF MARISOL TREJO


                  I, MARISOL TREJO, declare that the following is true and correct based upon my
            personal knowledge:

            1. I am a named Plaintiff in Trejo et al. v. Xclusive Staffing, Inc. et al., 17-cv-01602 (D.
               Colo.).

            2. I’m 31 years old and was born in El Salvador.

            3. Being involved in this case meant lots of work for me. I went to dozens of meetings
               with my attorneys by phone and in person and worked well over a hundred hours on
               the case.

            4. I spent a significant amount of time with my attorneys answering questions and
               giving my attorneys documents that they needed for this case and to respond to
               requests from Xclusive.

            5. I went to a deposition where Defendants’ attorneys asked me questions under oath.
               This was my first deposition, and I felt nervous. I’d never done anything like that
               before. It was scary and different but I knew that raising my voice for other workers
               was important, and so I took off the time from work to do it, and went downtown for
               the deposition.

            6. I also went to a mediation with the other named plaintiffs in this case and my
               attorneys. I spent a full day there, from before 9 a.m. to late at night. At one point I
               left the mediation to pick my kids up from school because no one else in my family
               could, but then I came back because it was very important to me that we get a good
               settlement for the whole group of workers. I know that many of them are scared to
               come forward on their own.

            7. Spending all of this time on the case was difficult for me for lots of reasons, including
               that I’m a single, working mom. I have three children. They are 13, 5, and 3 years
               old. They depend on me, and I try my best to give them everything they need. I had
               to juggle this case and child care. That was hard. I would run between meetings with
               my attorneys and picking up my kids. I had to sacrifice time with all three of them to
               bring this case. That was hard for me and for my kids.

            8. I also had to miss many days of work in order to participate in this case. That meant
               bringing less money home to my kids, and it also meant risking upsetting my bosses
               at work, which was scary to me because I can’t lose my job. I made those sacrifices
                                                             1
      Case 1:16-cv-00671-RM-NRN Document 296-12 Filed 05/10/19 USDC Colorado Page 3 of 3
DocuSign Envelope ID: EB049E32-B813-432E-B7A2-1E537D0ED0D4




                because I wanted to work for justice for me and for the whole class of people we
                represent, knowing that what I had suffered the class members suffered as well.

            9. Before I brought this case, I worked for Xclusive. After I brought this case, I no
               longer got work with Xclusive. I went months without being able to find a new job
               after that. I had to move my family in with my brother because I didn’t have the
               money to make rent.

            10. I hired attorneys to bring this case as a class action for me and for other workers.

            11. I brought this case for other workers too because I saw the suffering that so many
                workers were experiencing. They were suffering in the same way I was. But I believe
                other workers were afraid to do anything about it. Some were afraid because of their
                immigration status, and some were afraid of losing their jobs. I brought this case to
                help these workers who could not bring a case for themselves. I wanted to help stop
                Xclusive from continuing to treat people this way.

            12. My first language is Spanish. Before signing this declaration, I had it interpreted into
                Spanish for me to make sure that I understand it.

               I declare under penalty of perjury that the foregoing is true and correct to the best of
            my knowledge.

            Executed on February 26, 2019


            ____________________
            Marisol Trejo




                                                             2
